Citation Nr: 1741780	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for drug addiction, to include as secondary to service-connected unspecified depressive disorder.

2.  Entitlement to service connection for hepatitis C liver condition, to include as secondary to service-connected unspecified depressive disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1972 to August 1975.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2007 rating decision in which the Department of Veteran Affairs (VA) Huntington, Virginia, Regional Office (RO), in part, denied entitlement to service connection for drug addiction and Hepatitis C liver condition.  In March 2012 and August 2014, the Board remanded this appeal for further development.

In December 2011, the Veteran testified before a Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a now-retired judge.  In May 2017 correspondence, the Veteran was notified that, should he wish to have another hearing, he would need to request hearing such within 30 days of the date of the letter.  Having received no response, the Board will assume that the Veteran did not want another hearing and proceed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's drug addiction and his hepatitis C liver condition.

The Veteran contends that his drug addiction is due to his period of service.  Specifically, the Veteran asserts that his drug addiction is due to his acquired psychiatric disability.  The Veteran further asserts that he contracted hepatitis C as a result of his claimed service-connected drug addiction.  

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that in a February 2017 rating decision, during the pendency of this appeal, the Veteran was granted service connection for unspecified depressive disorder.  The Veteran has been afforded VA psychiatric evaluations in August 2012 and December 2014, which was one of the bases for the grant of service connection for unspecified psychiatric disorder.  While both examinations mention the Veteran's drug addiction and report the Veteran's statements regarding its origin, neither clarify whether the Veteran's drug addiction is secondary to his now service-connected unspecified depressive disorder.  

The Veteran's service records reflect a history of heroin use which the Veteran claimed was an attempt to self-medicate his psychiatric symptoms.  Given this history, the Board finds that medical opinion is necessary to determine whether the Veteran's substance abuse, particularly his heroin use, was proximately due to his unspecified depressive disorder.  See Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. §°1110 precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).

Finally, although the record indicates a positive opinion for Hepatitis C incurrence during service, the Veteran has been denied service connection because the incurrence was the claimed result of drug addiction.  The Board finds that the Veteran's claim for hepatitis C, to include as secondary to drug addiction, is inextricably intertwined with his claim for service connection for drug addiction due to his service-connected unspecified depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the December 2014 VA examination from an appropriate examiner.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file, particularly the August 2012 and December 2014 VA psychiatric evaluations.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's substance abuse, specifically heroin use, was a primary disorder or a secondary disorder caused and/or aggravated beyond the normal progress of the disorder by his service-connected unspecified depressive disorder. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of substance abuse symptoms.  The examiner should explain the medical basis for the conclusions reached. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  

2.  Readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




